   Case 21-11653-amc           Doc 29      Filed 07/14/21 Entered 07/14/21 13:10:11               Desc Notice
                                           of Hearing Page 1 of 1

                    UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF PENNSYLVANIA

In Re: Koleszar Farm LLC
         Debtor(s)                                    Case No: 21−11653−amc
                                                      Chapter: 11


                               NOTICE OF HEARING

                           To the debtor, the debtor's counsel, and any party in interest:

                  NOTICE is hereby given that a hearing will be held before the Honorable
                     Ashely M. Chan , United States Bankruptcy Judge to consider:

                     Motion to Extend time to File Matrix, Schedules, Statements, and
                     related bankruptcy documents Filed by Koleszar Farm LLC
                     Represented by ROGER V. ASHODIAN (Counsel).

                                on: 7/21/21

                                at: 12:30 PM
                                in: HRG will be held via Telephone Hearing, For
                                connection dial in information see, Standing Order
                                M−20−3003

                                                                                  For The Court
Date: 7/14/21                                                                     Timothy B. McGrath
                                                                                  Clerk of Court




                                                                                                             29 − 27
                                                                                                           Form 167
